Title: I. Moustier’s “Observations sur le délai de la Signature d’une Convention Consulaire,” [5 March 1788]
From: Moustier, Elénore François Elie, Comte de
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



[New York, 5 March 1788]

Le traité de Commerce entre le Roi et les Etats unis de l’Amérique a stipulé, qu’il seroit fait une Convention pour regler le pouvoir  des Consuls dans les Etats respectifs. M. le Chev. de la Luzerne fut chargé de négociations à ce sujet, qui avoient eu assès de succés pour que l’on put esperer; que la Convention seroit conclue dès l’année 1782. Elle l’eut probablement été, si la negociation n’en eut pas eté alors transferée à Versailles. Les dispositions où sont les Americains de desirer que les affaires qui les interessent et qui ont pour objet des demandes qu’on leur fait soient traitées chès eux, sont assés clairement annoncées dans la resolution du Congrès au sujet de la Convention Consulaire.
Les epreuves que le Congrès a faites de la marge qu’ont prise les Plenipotentiaires en Europe dans l’exercice de leurs fonctions, l’a rendu encore plus circonspect et plus mefiant à l’egard des abus de pouvoirs de la part de ses Ministres. Il en resulte, independamment d’autres causes, que les puissances Europeennes, qui auront des affaires à menager avec le Congrès, quelque forme qu’il prenne par la suite, seront toujours sures de traiter avec plus de succès en Amerique qu’en Europe.
Comme il y auroit aujourd’hui de trop grands inconveniens à recommencer une negociation pour parvenir à une Convention telle qu’elle a eté signée par M. Franklin et que d’un autre côté le Congrès y a trouvé assés d’objections pour croire qu’il seroit fondé à ne pas la ratifier, il paroit que pour eviter les inconveniens du defaut total de convention, sans renoncer à l’espoir d’en conclure une qui remplit totalement les vues du Roi, il conviendroit de profiter de la clause que demande le Congrès de ne donner d’effet à la Convention, dont il a donné le projet, que pour un tems limité, qui pourroit être de 10 ans, afin de menager ensuite les esprits de maniere à leur faire gouter des principes, qui sont totalement etrangers aux idées auxquelles ils ont été accoutumés dans l’Amerique unie.
Il seroit même possible de parvenir à des modifications dans la Convention avant le tems fixé. Il est probable que le Congrès ne se maintiendra pas dans la forme actuelle. Ou la nouvelle Constitution sera adoptée, ou il se formera une decision. Dans l’un et l’autre cas il y aura lieu à de nouvelles negociations. Je ne saurois examiner dans ce moment ci sur quoi elles pourront porter. Je me bornerai à observer qu’il semble qu’en attendant la decision de la revolution qui s’opere dans la confederation Americaine il seroit à propos de ne pas montrer trop d’empressement aux Etats unis de leur accorder des avantages gratuits. Le tems qui s’ecoulera jusqu’à l’epoque indiquée pourra être employé à recueillir toutes les  observations nécéssaires pour embrasser dans un plan général tout ce qui peut avoir raport au Commerce entre la France et lest Etats unis. Quand le moment de negocier avantageusement sera venu, on pourra refondre la Convention, le traité de Commerce, et en faire même d’une autre nature si les circonstances en demontroient l’utilité.
L’exposé ci-dessus pourroit paroitre suffisant pour nous decider à accepter le projet du Congrès conforme à la resolution du 25. Janv. 1782. Cependant il ne sera peut être pas superflu d’examiner en detail les objections qui ont frappé le Congrès dans le raport qui lui fut fait par M. Jay le 4 Juillet 1785. et qui a été communiqué à la Cour par M. de Marbois avec la Depêche de ce Chargé d’affaires No. 432, en datte du 8. Aout 1785. Ces objections etant censées ignorées par les Chargés d’affaires successifs et par moi, on n’a pu et on ne pourroit encore aujourd’hui les combattre qu’autant que dans le cours d’une negociation, dont il n’est pas question, on les entendroit faire par les personnes avec qui la negociation seroit suivie.
Sans transcrire ici literalement tout le raport de M. Jay, qui se trouve deja à Versailles; je le reduirai à deux sections, qui en forment la baze. Les remarques que j’y ferai fourniront peut être des motifs de plus de se contenter, ainsi que je le soumets à la decision du Ministere, de la Convention proposée par le Congrès en 1782. avec la clause demandée depuis, d’en borner la durée.
section premiere
Objections
“M. Franklin ayant fait et signé des changemens, auxquels il n’etoit point authorisé, a passé ses pouvoirs et le Congrès n’est pas tenu à ratiffier une convention contraire aux instructions données à son Plénipotentiaire. Ces changemens sont: 1°. Suivant le projet les Consuls doivent presenter leurs provisions au Congrès et non aux Etats respectifs.”
Il paroit asséz indifferent, à qui les Consuls et les Vice Consuls presentent leurs provisions, pourvu qu’il ne se rencontre aucune difficulté ni delai dans l’exercice de leurs fonctions.
La mefiance, qui est generalement propre aux Americains, paroit l’être à un degré particulier à M. Jay; ainsi il n’est pas surprenant qu’il ait été chercher quelque dessein secret dans le changement proposé pour la presentation des provisions des Consuls.
“2°. L’article portant prohibition aux Consuls de faire le Commerce est entierement omis dans la Convention.”

La prohibition de faire le Commerce est conforme aux ordonnances du Roi et aux instructions des Consuls. Il n’y a qu’à gagner en France, à ce que les Consuls Americains ne soient pas négociants: on evitera par cet arrangement plusieurs contestations incidentelles avec eux.
“3°. L’article 6. touchant la permission d’entretenir une chapelle a été egalement ommis.”
Si l’Edit en faveur des Non Catholiques leur accorde l’exercice du Service divin selon leur rite, à plus forte raison les Consuls Americains peuvent-ils exercer le leur.
“4°. Il est dit dans l’article 8. que les tribunaux admettront les actes et declarations passés devant les Consuls et Vice Consuls. Le projet ne fait aucune mention de cette clause.”
Ce qui est stipulé par l’art. 9. du projet paroit suffisant pour remplir l’intention de la Cour. Il semble que M. Jay ait craint que les termes de l’art. 8. de la Convention ne missent les Chanceliers des Consulats en concurrence avec les Notaires publics Americains et que les sujets Americains ne fussent authorisés à passer dans des Chancelleries étrangeres toutes sortes d’actes qui auroient fait foi dans les tribunaux Americains. Il est certain que cette conséquence pourroit être tirée des termes ci-dessus dans un pays, ou l’on n’interprete pas la loi, mais où elle est suivie rigoureusement à la lettre. M. Jay, qui est un homme de loix de sa profession, connoit sans doute trés bien l’etendue de l’effet des termes exprimés ou ommis dans une loi.
 “5°. L’article 14. etablit qu’un particulier ne pourra perdre pour aucune cause quelconque la qualité de sujet du pays, où il est né, tandis que le projet laisse aux étrangers la faculté de se faire naturaliser.”
Cet article paroit choquer d’une maniere particuliere les idées extrêmement etendues qu’on se fait de la liberté en Amerique. Pour faire jouir tout sujet François de la Protection du Roi, en cette qualité, il suffit qu’il puisse la prouver. L’énoncé de l’art. 16. du projet du Congrès en determine le moyen. Les Americains doivent rejeter toute clause, qui impliqueroit nullité de tous les actes de naturalisation parmi eux. Mais il me semble que cette clause n’est point nécéssaire pour operer cette nullité, qui a lieu de fait en France par les ordonnances du Royaume, qui assujetissent aux peines, qui y sont portées, tout sujet du Roi qui emigre. Un acte fait en Amerique ne peut point denaturer les choses en France. Le  Congrès peut bien donner le droit de Citoyen Americain à un François en Amerique, mais il ne peut pas lui en communiquer la qualité en France, à moins que le Roi n’y consente formellement par une exception en faveur de quelque individu.
L’essentiel est que l’art. 12. du projet ait toute son execution; on ne peut absolument pas s’en ecarter ni adherer à aucune proposition tendant à l’annuller.
Au reste tout doit rassurer en France sur le danger des emigrations vers l’Amerique. Un moyen certain de retenir les François, qui en valent la peine, car il seroit à desirer que les mauvais sujets quittassent tous le Royaume, seroit de publier quelque ouvrage dans lequel on peindroit au vrai les difficultés que tout François doit attendre en Amerique, et où surtout on detruiroit les fausses impressions qu’ont fait de certains ouvrages exagerés, ou qui peignent comme actuels des moeurs et des avantages particuliers aux Etats unis, qui n’existent plus depuis la revolution et particulierement depuis la paix.
section seconde
 “M. Jay presente la Convention comme n’etant d’aucune utilité aux Etats unis et comme pouvant leur être très préjudiciable. 1°. Le but le plus important de la Convention n’interesse pas les Etats unis; ce but est
I. De prevenir les infractions des loix Commerciales; or l’Amerique n’a point de loix pour regler son Commerce avec la France, elle n’a donc besoin d’aucune mesure ou barriere pour empêcher l’infraction de ces loix.”
Cette objection va trop loin, mais on peut observer que M. Jay voulant trouver la Convention essentiellement defectueuse, tant par un motif secret de jalousie contre M. Franklin que pour faire parade de son zêle et de son talent aux yeux du Congrès, a cherché des moyens d’empêcher la ratification de la Convention afin de la rendre nulle à quoi il a reussi assés bien jusqu’à present. Ce n’est cependant pas en decidant le Congrès à refuser la ratification à un acte, sur lequel il à porté une resolution d’avance. Le Congrès a été fort eloigné d’adopter son raport; mais comme cette Assemblée est composée de Membres peu versés dans les matieres qui leur etoient presentées, les difficultés qu’a indiquées M. Jay ont suffi pour les rendre irresolus, d’autant que la negociation n’ayant pas lieu ici et ces difficultés n’etant point censées connues au dehors du Congrès, personne n’a pu les combattre.
Le seul effet qu’a produit M. Jay, a été de porter le Congrès à demander qu’il fut ajouté une clause à la Convention selon son projet du 25. Janv. 1782. pour en borner la durée. Il resulte de là que si le Roi consent à cette clause, la Convention aura son effet dès cette année et que chacune des deux parties pourra employer le tems de sa durée à en negocier une nouvelle selon ce qu’elles croiront le plus conforme à leurs interêts.
Tout l’avantage à cet egard paroit être du coté du Roi.
1°. Le Commerce de la France avec les Etats unis acquerera une etendue, qui en rendra l’exercice absolument nécéssaire aux Americains. Ils desireront par consequent que le Congrès se prete à toutes les mesures que le Roi voudra faire adopter comme une condition à la continuation des faveurs que S. M. auroit accordees à leur commerce et que par consequent il conviendra de ne leur accorder que pour le même tems, que devra durer la Convention Consulaire.
2°. La revolution dans la Constitution des Etats unis s’operera pendant ce tems; si la forme, qui est proposée, est adoptée les personnes qui seront chargées des traités, savoir le President et le Senat, seroit d’une classe plus eclairée, que les Membres du Congrès actuel; Si la forme proposée n’etoit pas adoptée et qu’il y eut scission, on pourroit obtenir, des Etats separés, des avantages particuliers par la crainte des preferences, qu’ils apprehenderoient qu’on n’accordat aux autres. Cette disposition existe deja dans la plupart. La forme du Gouvernement actuel empêche le Roi d’en profiter; cependant si contre toute probabilité il restoit tel qu’il est, ce seroit une sorte de duperie de ne pas negocier separement avec chaque Etat, d’autant que tout ce qu’on peut obtenir du Congrès aujourd’hui, ce sont des requisitions et des recommandations aux Etats qui se regardent seuls comme souverains et le Congrès comme une Assemblée Diplomatique, dont les Membres ne sont que des especes d’Ambassadeurs.
3°. Rien ne peut être pire que le defaut total d’une Convention Consulaire. Il y auroit peut être moins d’inconveniens en Turquie qu’ici à n’en point avoir. Le pouvoir arbitraire est autant pour que contre la jouissance des faveurs qu’on peut desirer dans le Commerce. Où la loi regne, à la lettre, il faut renoncer à tout ce qu’elle n’accorde pas expressement et s’attendre souvent à eprouver que la justice, à la rigueur, produit les plus grands inconveniens. Summum jus, Summum injuria.—Si la Convention n’avoit pas lieu, autant vaudroit annuller le traité de Commerce.
“II. D’empecher les emigrations. L’Amerique ne doit pas craindre que ses Citoyens veuillent emigrer en France.”

La France ne doit guères craindre non plus les emigrations. D’ailleurs il regne en Amerique même differentes opinions à ce sujet. La nouvelle Constitution presente en consequence plus de difficultés pour les actes de naturalisation, qu’il n’y en a eu jusqu’à present. Il paroit que loin d’encourager les emigrations pour tout venant, on se propose de se borner à attirer des emigrans riches et qui ayent des talens.—Ceux là ne seront pas tentés d’aller dans un pays où ils ne retrouveroient surement pas ce qu’ils auroient quitté en Europe.
On pourroit, à la rigueur, plutôt s’attendre, quoiqu’en dise M. Jay, à voir des Americains, sinon se naturaliser du moins se fixer en France, quand la liberté de conscience y sera etablie. De ce nombre seront tous ceux qui auront le gout des agremens et des commodités d’une Societé plus civilisée et qui de longtems ne pourront se rencontrer en Amerique.
“III. D’etablir un corps d’officiers influans sous un chef pour favoriser des vues politiques; or le peuple en France ne participe point au Gouvernement; On n’y imprime rien sans permission, on n’y parle pas librement. Les Consuls Americains ne sauroient donc y être utiles sous un point de vue politique.”
Il est certain que l’etablissement des Consuls dans les Etats unis est infiniment utile sous tous les raports. La crainte de M. Jay ne seroit qu’un motif de plus d’y tenir. Je me propose de soumettre incessament au Ministere un plan pour perfectionner cet etablissement et le porter au plus grand degré d’utilité.
“2°., Mais en examinant soigneusement ces differens points tels qu’ils doivent se presenter à la France, ils deviennent très importans pour Elle. Ses Consuls veilleront non seulement à l’infraction mais à la redaction des loix commerciales; ils previendront les emigrations, ils repandront par les gazettes ou dans leurs conversations les principes qui leur paroitront les plus avantageux.”
Autant d’argumens pour nous decider à avoir une Convention Consulaire.
“3°. Par cette Convention la France ne peut donc que gagner et l’Amerique que perdre.”
La Convention fait partie d’un Traité de Commerce par lequel l’Amerique ne peut pas perdre.
“4°., Dans un pays, où la loi seule gouverne, on ne peut admettre l’exercice d’aucun pouvoir civil etranger.5., L’etablissement des Chancelleries forme Imperium in Imperia, ce qui n’est pas admissible.6., Le droit exclusif qu’on accorde au Consul de saisir les effets des negocians decedés lui donne la faculté de favoriser ceux de sa nation au detriment des Creanciers Citoyens du pays.”
Il est facile de detruire ces trois objections, mais comme elles n’ont point apporté de changement à la resolution du Congrès du 25. Janv. 1782. on pourra remettre à les refuter pendant le tems de la durée de la Convention. On pourra alors eclairer les Americains par un ouvrage sur les traités de Commerce et les etablissemens des Consuls, fait de maniere à influer sur les esprits chès un peuple, pour lequel le droit des gens et le droit conventionel sont des objets nouveaux.
“7°., Le Consul François ayant le droit d’arreter tout homme de sa nation, pourra très bien renvoyer en France tous les François emigrans, dont il importe cependant à l’Amerique d’encourager l’etablissement.”
Il suffit aux interêts du Commerce que le Consul ait le droit d’arreter tout homme faisant partie des equipages des navires mouillés dans les ports des Etats unis. On pourroit y ajouter celui d’arrêter aussi les passagers François, tant qu’ils ne seroient pas debarqués.
“Le titre des Etats unis de l’Amerique est fautif en ce qu’ils y sont appelés les treize Etats unis de l’Amerique Septentrionale.”
Il est tres aisé de rectifier cet enoncé. Ce qui convient au Roi est que le Commerce de ses sujets s’etende sur tout le territoire appartenant aujourd’hui à quelqu’un des treize Etats et que le droit subsiste malgré la subdivision qui opereroit l’augmentation de leur nombre.
En admettant la suppression du mot treize, il est egalement facile de supprimer celui de Septentrional, quoiqu’il se trouve dans le projet même du Congrès.
conclusion
La difference que presente ce projet dans divers points avec la Convention signée ne paroit pas assès essentielle pour balancer les inconveniens sans nombre, auxquels se trouve exposé le Commerce de France, qui même ne peut s’etendre en Amerique faute d’une protection suffisante. Il semble donc que l’interêt des sujets du Roi exige que la signature du projet du Congrés, conforme à la  resolution de cette Assemblée du 25. Janv. 1782. ne soit plus differée, en y admettant

  1°. Le changement du titre des Etats unis.
  2°. La clause de borner la durée de la Convention.


